OPINION — AG — **** PRICE COMMISSION PRENOTIFIER REQUIREMENTS NOT IN CONFLICT WITH THE STATE LAW **** THE GOVERNOR OF OKLAHOMA AND THE STATE BOARD FOR PROPERTY AND CASUALTY RATES HAVE AUTHORITY TO ENTER INTO AN EXECUTIVE AGREEMENT WITH THE FEDERAL PRICE COMMISSION THAT THE STATE BOARD WILL ACT AS CERTIFIER FOR PROPOSED INSURANCE RATE INCREASES TO THE PRICE COMMISSION. THE REQUIREMENT OF THE PRICE COMMISSION THAT PRENOTIFIER FORMS SUBMITTED TO THE STATE BOARD IN THIS CERTIFICATION PROCESS BE HELD IN A CONFIDENTIAL STATUS BY THE BOARD IS NOT IN CONFLICT WITH 36 O.S. 1971 338 [36-338]  CITE: 36 O.S. 1971 332 [36-332], 75 O.S. 1971 301 [75-301](7) (CHARLES L. PAIN)